Citation Nr: 0604728	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  93-09 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder; and, if so, entitlement to service 
connection.

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a pilonidal cystectomy.


REPRESENTATION

The veteran represented by:  Thomas J. Reed, Esquire	


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1964 to September 1968.  He also had subsequent 
service in the Naval Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 1992 and March 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In the February 1992 rating decision, the RO granted the 
veteran's claim for service connection for residuals of a 
pilonidal cystectomy and assigned an initial 0 percent (i.e., 
noncompensable) rating.  He appealed for a higher initial 
rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).  In a 
May 1998 rating decision, the RO increased his rating from 0 
to 10 percent, effective retroactively from the date of the 
award of service connection.  He since has continued to 
appeal, seeking an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he specifically indicates 
otherwise).

The 14-year procedural history of the appeal of this claim is 
very long and complex.  In brief, during the course of the 
appeal, the Board issued several decisions denying an 
increased rating - in March 1995, June 1999, and May 2002.  
The veteran appealed each of those decisions to the U. S. 
Court of Appeals for Veterans Claims (Court).  In February 
1997, May 2001, and August 2003, the Court issued orders 
vacating the Board's decisions and remanding the case to the 
Board for additional development and readjudication.  Most 
recently, in August 2003, the Court vacated the Board's May 
2002 decision and remanded the case to the Board pursuant to 
a joint motion for remand filed by VA's Office of General 
Counsel (OGC) and the veteran's representative.  The joint 
motion argued that the Board, in its May 2002 decision, did 
not adequately explain how the notification provisions of the 
Veterans Claims Assistance Act (VCAA) had been satisfied.  
Specifically, the joint motion referenced VA's obligation to 
notify the veteran of what evidence, if any, VA would obtain 
and what evidence, if any, he was to obtain.  Pursuant to the 
Court's order, in December 2003, the Board remanded the case 
to the RO.  A VCAA notice letter was sent to the veteran in 
July 2004, additional records were obtained, a supplemental 
statement of the case (SSOC) was issued in November 2004, and 
the case was returned to the Board for further appellate 
consideration.

Turning to the veteran's claim for service connection for an 
acquired psychiatric disorder, in January 2002, he filed a 
petition to reopen a previously denied claim for service 
connection for post-traumatic stress disorder (PTSD) 
(previously claimed as nerves and delayed stress syndrome).  
In the March 2003 rating decision, the RO denied the petition 
to reopen this claim, and he appealed to the Board.

In November 2005, the veteran testified regarding both claims 
at a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  The veteran asked for and 
received a 60-day abeyance following the proceeding so he 
could submit the report of a psychiatric evaluation by Dr. 
Kaye, along with evidence relating to his PTSD stressors (see 
Hr'g. Tr., pg. 2 (Nov. 2005)).  The 60 days have passed, but 
no additional evidence has been received.  So the Board will 
evaluate the claims based on the existing evidence of record.

In his December 2005 Brief, the veteran's representative also 
raised the issue of whether the veteran is entitled to a 
total disability rating based on individual unemployability 
(TDIU).  But since this additional claim has not been 
adjudicated by the RO, much less denied and timely appealed 
to the Board, it is referred to the RO for appropriate 
development and consideration.  The Board does not currently 
have jurisdiction to consider it.  See 38 C.F.R. § 20.200.

For the reasons discussed below, the Board is reopening the 
claim for service connection for an acquired psychiatric 
disorder based on new and material evidence.  Unfortunately, 
however, further development is needed before actually 
adjudicating the merits of this claim on a de novo basis.  So 
upon reopening, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  The Board, however, will address the merits of his 
claim for a higher rating for the residuals of his pilonidal 
cystectomy.


FINDINGS OF FACT

1.  In June 1982, the RO denied the veteran's claim for 
service connection for nerves and delayed stress syndrome.  

2.  The additional evidence received since that June 1982 
decision relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating this claim.  

3.  The residuals of the veteran's pilonidal cystectomy 
consist of a tender, superficial scar measuring approximately 
1 inch by 11/2 inches, with one objectively documented incident 
of swelling, but no recurrent infection or drainage since the 
primary cystectomy in 1977.


CONCLUSIONS OF LAW

1.  The RO's June 1982 decision denying the veteran's claim 
for service connection for an acquired psychiatric disorder 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

3.  The criteria are not met for an initial rating higher 
than 10 percent for residuals of a pilonidal cystectomy.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7800-
7805 (2002 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

With regard to the veteran's claim for an increased rating 
for residuals of a pilonidal cystectomy, the RO sent him a 
VCAA notice letter in July 2004.  This letter provided him 
with notice of the evidence necessary to support his claim 
that was not on record at the time the letter was issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The July 2004 VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of this letter provided satisfactory VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1), and Pelegrini II.

In this case, the VCAA was enacted after the RO's initial 
adjudication of this claim in February 1992.  So obviously 
the RO could not comply with the requirement that the VCAA 
notice precede the initial RO adjudication.  This was 
impossible because the VCAA did not even exist when the RO 
initially adjudicated this claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the July 2004 VCAA notice letter provided the veteran 
with ample opportunity to respond before the RO's November 
2004 SSOC, wherein the RO readjudicated this claim based on 
the additional evidence that had been obtained since the 
initial rating decision in question, statement of the case 
(SOC), and any prior SSOCs.  The VCAA notice also was before 
the RO returned his appeal to the Board in October 2005.  He 
did not respond to the July 2004 VCAA notice letter directly, 
and has not otherwise indicated he has any additional 
relevant evidence to submit or which needs to be obtained 
regarding this claim.  So under these circumstances, the 
Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini II, 18 Vet. App. at 122-24).

In this case, the veteran's service medical records (SMRs) 
were already on file.  In developing this claim, the RO 
obtained his VA outpatient treatment (VAOPT) records.  In 
addition, VA examinations were scheduled in April 1992, March 
1998, and July 2004.  Hearings at the RO were conducted in 
August 1992, and September 1998.  And as mentioned, he 
testified before the undersigned VLJ of the Board in November 
2005 at a video-conference hearing.  

In sum, the record reflects that the facts pertinent to this 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of his claim.

Turning to the veteran's petition to reopen his claim for 
service connection for an acquired psychiatric disorder, as 
will be explained in the remand portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of this 
claim.  But first, the Board must address whether there is 
sufficient evidence for the veteran to reopen his claim for 
service connection for an acquired psychiatric disorder.  The 
Board finds there is sufficient evidence, so there is no 
possibility of prejudicing him by issuing a decision 
reopening the claim because it reserves determining whether 
there has been compliance with the VCAA and implementing 
regulations until the additional development is completed for 
this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Reopening a Claim for Service Connection for an
Acquired Psychiatric Disorder

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Here, the veteran originally filed a claim for service 
connection for nerves and a delayed stress syndrome, which 
was denied by the RO in June 1982.  He did not appeal that 
decision.  Thus, it became final and binding on him based on 
the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  Furthermore, this, in turn, means 
there must be new and material evidence since that decision 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board must determine whether new and material evidence has 
been received since the RO's June 1982 decision before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
Here, the veteran's petition to reopen his claim was received 
in July 2003, so after this cutoff date.  Therefore, the 
amended version of 38 C.F.R. §3.156(a), providing a new 
definition of new and material evidence, applies to the 
current appeal.

Under the amended version of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 
§ 3.156(a); see also, Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the evidence received prior to the June 1982 
rating decision includes the veteran's SMRs and the report of 
a June 1982 VA examination.  His SMRs are unremarkable for 
any indication of a psychiatric complaint or abnormality.  
The June 1982 report indicates he had difficulty 
distinguishing fantasy from reality, and was diagnosed with 
schizotypal personality disorder.  This condition was 
manifested by social isolation, possibly recurrent delusions, 
hallucinations, and circumstantial speech.  In the June 1982 
rating decision, the RO denied service connection because 
there was no medical evidence of the disabilities claimed.  

The evidence received since that June 1982 rating decision 
includes reports of VA examinations conducted in December 
1984 and 1986, June 1990, and November 2004, the veteran's 
VAOPT records, a PTSD Questionnaire, the transcript of 
hearing testimony, and various other statements and 
information relating to his alleged PTSD stressors.  The June 
1990 VA neuropsychiatric report indicates that Dr. McKenzie 
believed the veteran had PTSD as well as schizo-affective 
disorder, and that these PTSD symptoms were related to his 
active duty in Vietnam.  Other new evidence indicates that he 
does not meet the criteria for PTSD under the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  But, as 
mentioned, for the purposes of reopening this claim - the 
credibility of the evidence is to be presumed.  This evidence 
is new in that it was not considered by the RO in its June 
1982 decision, and it is material because it raises a 
reasonable possibility of substantiating the claim.  In other 
words, it relates to an unestablished fact necessary to 
substantiate the claim (i.e., that he actually has a 
diagnosis of PTSD) and is not cumulative or redundant.  So 
this evidence is both new and material to his case and, 
therefore, sufficient to reopen his claim.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998).


A Rating Higher Than 10 Percent for Residuals of a Pilonidal 
Cystectomy

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity 
or atrophy from disuse.  38 C.F.R. § 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

In this case the residuals of the veteran's pilonidal 
cystectomy have been evaluated, by analogy, using the 
criteria for rating scars.  During the pendency of this 
appeal, the rating criteria for evaluating skin disorders, 
including scars, were amended.  These changes became 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 
(July 31, 2002) (codified at 38 C.F.R. § 4.118 (2005)).  The 
veteran's scar has been evaluated under DCs 7804 and 7805.  
Under the old version of DC 7805, scars are rated based on 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, DC 7805 (2002).  Under the old version of DC 7804, 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating.  
See 38 C.F.R. § 4.118, DC 7804 (2002).

As mentioned, 38 C.F.R. §4.118 was amended effective August 
30, 2002.  The pertinent revised criteria for rating skin 
disabilities are:

DC 7804 Scars, superficial, painful on 
examination...............10

Note (1):  A superficial scar is one not 
associated with underlying soft tissue damage.

Note (2):  In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.)

DC 7805 Scars, other; Rate on limitation of 
function of affected part.

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to August 30, 2002, only 
the old rating criteria for skin disorders may be applied.  
And as of August 30, 2002, the revised criteria for skin 
disorders may also be applied, but only if they are more 
beneficial to the veteran.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs indicate he had a pilonidal cyst in 
February 1977, with a bloody, pussy discharge.  It was 
drained and treated with warm soaks and clean dressings.  In 
August 1979, a single pilonidal punctum (i.e., point) was 
noted as a residual of the earlier cyst.  

The veteran complains that the cyst flares up approximately 
five times per year and results in bleeding and pain that 
incapacitates him - so much so that he cannot get out of bed 
(see Hr'g. Tr., pg. 15 (Nov. 2004)).  See also, report of 
VA examination (July 2004).  In September 1998, he testified 
at a hearing at the RO that the cyst flared up and drained 
several times each year and had been treated at VA (Hr'g. 
Tr., pg. 5).  He said these flare-ups incapacitated him from 
three weeks to two months at a time (pg. 7).

The objective medical evidence, however, is unremarkable for 
any flare-ups involving infection or drainage, or any 
incapacitating episodes.  The report of an April 1992 VA 
examination indicates the veteran had a well-healed post-
operative scar in the sacrococcygeal (tailbone) area with a 
small pinpoint opening with no drainage.  The report of a 
March 1998 VA examination for the joints notes the scar was 
tender, measured 1 inch x 11/2 inches, was moveable, with no 
redness, induration or drainage.  It had no relationship with 
any pain or limitation of motion with regard to the lumbar 
spine.  The report of a March 1998 VA dermatology examination 
indicates similar objective findings - noting that the scar 
was superficial (i.e., had no affect on the nerve and bone 
tissue), and there was no evidence of any inflammatory 
activity.  A September 2003 VAOPT report notes the pilonidal 
sinuses were not infected or inflamed.  On July 22, 2004, a 
VAOPT record notes the cyst was swollen, hard to the touch, 
red, and warm.  It was treated with a sitz bath (i.e., 
immersion of only the perineum and buttocks with the legs 
outside the tub), and he was told to follow up in two or 
three days if it had not resolved.

Six days later, the report of a VA examination indicates 
there was some discoloration at the cleft of the buttock, but 
no obvious scars and no evidence of a cyst or flare-up at 
that time.  So apparently the swelling that was noted six 
days earlier had resolved successfully with a sitz bath.

Under the old and new criteria for rating scars, DC 7805 does 
not apply because the scar is superficial and does not 
functionally affect the underlying part 
(i.e., cause limitation of motion of the lumbar spine).  DC 
7804, the criteria used for evaluating superficial painful 
scars, warrant no more than a 10 percent rating under the old 
and new criteria.  In fact, given the size and location of 
the scar, a rating higher than 10 percent is not warranted 
under any of the criteria for rating scars under both the new 
and old versions of the Code.  

The veteran argues that the rating criteria for evaluating 
scars are not the most closely analogous DC for this 
condition because they do not adequately account for flare-
ups (i.e., the occasions when the cyst becomes inflamed and 
infected and is more painful) (see Appellant Br., pg. 11 
(Dec. 2005)).  He argues that his condition is more analogous 
to an anal fistula, which can also cause intense pain and 
inflammation in the rectal area.  Id.  In support of this 
argument, in January 2002, he submitted an opinion of a 
registered nurse.  This opinion states that the pin-point 
opening noted along with the well-healed scar could indicate 
a tube-like passage that allows the pus to escape, similar to 
a fistula.  Attached to her opinion were three medical 
articles related to treating pilonidal cysts, sinuses, and 
pilonidal disease.  These articles note that the condition 
can be acute or chronic in nature and have varying degrees of 
recurrence.  One study found that the return rate after the 
primary surgery was only 16 percent.  John Bascom, M.D., Ph. 
D., Pilonidal Disease:  Long-term Results of Follicle 
Removal, DIS. COLON RECTUM 26:800, 805 (1983).  For those that 
required a return visit, it was noted that surgery resulted 
in little disability and equally quick healing.  Id.  Results 
indicated only one day of disability per 10,000 days of 
patient follow-up.  Id.  In conclusion, the study found that 
pilonidal disease treated by follicle removal and lateral 
drainage occasionally brings patients back to the surgeon 
after primary healing, but the reappearances had minimal 
impact, and there were no persistent midline wounds as a 
result.  Id.  

An anal fistula is an opening near the anus - usually, but 
not always, opening the rectum above the internal sphincter.  
STEDMAN'S MEDICAL DICTIONARY 679 (27th Ed. 2000).  An anal fistula 
is evaluated using the criteria for impairment of sphincter 
control.  See 38 C.F.R. § 4.114, DC 7335.  This essentially 
involves involuntary bowel movements and leakage.  See 38 
C.F.R. § 4.114, DC 7332.  The Board does not find that these 
criteria are analogous to the residuals of a pilonidal 
cystectomy.  While both conditions may cause pain and 
tenderness near the rectal area, a pilonidal cyst is 
generally located in the sacrococcygeal region and not near 
the anus.  Furthermore, a pilonidal cyst (even in its most 
chronic form) does not involve the loss of sphincter control 
of the leakage of fecal matter, but rather an infection of a 
hair follicle.

Furthermore, while a pilonidal cyst may leak pus and blood if 
infected, the objective evidence does not indicate the 
veteran has experienced these symptoms since his primary 
surgery in 1977.  In fact, the record contains only one 
incident of a flare-up, the July 2004 VAOPT record that noted 
the cyst was swollen, hard, and red.  But this flare-up was 
fairly minor.  It was treated with a sitz bath and resolved 
in no more than six days without any sign of infection.  At 
all other times he has been examined, he has merely had a 
tender scar in the sacrococcygeal region that has not been 
inflamed or infected.  Although he argues that he has not had 
sufficient opportunity to have this condition examined during 
a flare-up (i.e., active stage), the Board disagrees.  See, 
e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994)  He has 
had 14 years during the course of his appeal to have this 
condition examined (either by a VA or private physician) 
during one of the flare-ups he has subjectively described as 
occurring about five times a year and lasting upwards of two 
months.  And despite numerous examinations by VA physicians, 
these subjective complaints have never been independently 
substantiated.

For the reasons stated herein, the Board finds that the vast 
majority of the time, even during the July 2004 flare-up, 
this condition is most appropriately rated under DC 7804.  As 
such, a rating higher than 10 percent is not warranted even 
when taking into account the one documented flare-up of this 
condition.  A 10 percent rating is more than ample 
compensation for any additional pain or tenderness the 
veteran may have experienced during this flare-up, which was 
resolved in a matter of days and resulted in no additional 
functional impairment.  See DeDeLuca, 8 Vet. App. at 202.  
And this has been true since the effective date of his award, 
so he is not entitled to a "staged" rating, either, because 
this condition has been, at most, 10-percent disabling for 
the entire period retroactive to the effective date of his 
award.  See Fenderson, 12 Vet. App. at 125-26.  

Moreover, the veteran has not shown that the service-
connected residuals of the pilonidal cystectomy have caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  Treatment and evaluation has 
been on an outpatient (as opposed to inpatient) basis only, 
and there is no probative indication this condition 
interferes with his ability to obtain or maintain 
substantially gainful employment.  There is no mention, say, 
of concessions made by his employer to accommodate him.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is granted, subject to the 
further development of this claim directed in the remand 
below.

The claim for an initial rating higher than 10 percent for 
residuals of a pilonidal cystectomy is denied.


REMAND

A December 2004 letter from Delaware Health and Social 
Services confirms the veteran was hospitalized for treatment 
at the Delaware Psychiatric Center (formerly known as 
Delaware State Hospital) from December 1984 to February 1985.  
Apparently, he received this treatment while incarcerated at 
the State Correctional Facility for Men in Smyrna, Delaware 
(see Appellate Br., 
pgs. 7-8 (Dec. 2005)).  But it does not appear the RO has 
made any attempt to obtain these additional records.

Pursuant to the VCAA, VA has a duty to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c).  With regard to 
records in the custody of a Federal department or agency, 
including records from State or local governments, VA must 
make as many requests as are necessary to obtain the relevant 
records, until and unless it determines further requests 
would be futile.  38 C.F.R. § 3.159(c)(2).  In this case, the 
RO has not complied with the VCAA and its implementing 
regulations.  So a remand is necessary.



Accordingly, the claim for an acquired psychiatric disorder 
is remanded to the RO (via the AMC) for the following 
development and consideration:

1.  Request all of the veteran's relevant 
psychiatric treatment records from the 
Delaware State Correctional Facility for Men 
in Smyrna, Delaware, and also records of his 
hospitalization at the Delaware State Hospital 
from December 1984 to February 1985.   

Make as many requests as are necessary to 
obtain these records, and only end such 
efforts to obtain these records if 
VA concludes they do not exist or that further 
efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(2).  If VA is unable to 
obtain these records and is reasonable certain 
that they do not exist or that further efforts 
to obtain them would be futile, provide the 
veteran and his representative with oral or 
written notice of that fact.  

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim for 
service connection for an acquired psychiatric 
disorder (on a de novo basis) in light of the 
additional evidence obtained.  If it is not 
granted to his satisfaction, prepare an SSOC 
and send it to him and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.   

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


